DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/053834 filed on September 27, 2017 which claims priority from U.S. Provisional Application No. 62/400,495, filed on September 27, 2016. 

Response to Amendment
	Applicant’s amendment filed March 15, 2021 has been entered.  Claims 1-2 and 6-19 are currently pending.  Claims 3-5 are canceled. 
Newly amended and submitted claims 18-19 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Newly amended and submitted claims 18 and 19 and the claims previously examined (1-17) do not relate to a single general inventive concept under PCT Rule 
Newly amended and submitted claims 18 and 19 and the claims previously examined lack unity of invention because even though the inventions of these groups require the technical feature of the use of RAD1901 for inhibiting the growth of ovarian cancer or tumor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wardell et al. (2015/0274640 A1 (Provided on IDS)), which teaches inhibiting the growth of ovarian cancer with the compound (R)-6-[2-[ethyl[4-(2-ethylaminoethyl)benzyl]amino]-4-methoxyphenyl]-5,6,7- ,8-tetrahydronaphthalen-2-ol (RAD1901) as detailed in the previous rejection of record.  Furthermore, as detailed above the inventions are not directed to one of the categories of inventions as detailed above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18 and 19 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Thus claims 1, 2 and 6-17 are currently presented for examination.

Response to Arguments
Applicant’s amendment to the specification filed on March 15, 2021 is sufficient to overcome the objection to the specification.  

Due to Applicant’s amendment to claim 14, the previous rejection of claim 14 under 35 USC 112(b) is hereby withdrawn.
Due to Applicant’s amendment to claim 18, the previous rejection of claim 18 under 35 USC 112(b) is hereby withdrawn.
Due to Applicant’s amendment to claim 18, the previous rejection of claim 18 under 35 USC 112(d) is hereby withdrawn.
Applicant's arguments filed March 15, 2021 with respect to the remaining rejections have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC over Wardell et al., Applicant argues that the claims have been amended to recite the specific types of ovarian cancer and Wardell does not teach treating specific types of ovarian cancer.  Applicant argues that a person or ordinary skill in the art would not have been motivated to select the claimed types of ovarian cancer from all the possible types of ovarian cancer having only the knowledge of Wardell et al. as a guide.
This argument is found not persuasive since based on the state of the art prior to the effective filing date of the instant application, there are not many possible types of ovarian cancer as argued by Applicant.  The most common type of ovarian cancer is epithelial ovarian cancer and all of the other types are very rare types selected from stromal cell tumors, sarcoma and germ cell tumors.  Moreover, in the background of the instant specification it is stated that ovarian cancers may be of different types including epithelial, stromal and sarcomas [002].  Thus the claims of the instant application are prima facie case of obviousness.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  In addition, Wardell et al. teaches that the type of treatable cancer includes ovarian epithelial cancer as well as ovarian germ cell tumor [0064].  Thus Applicant’s amendment to claim 1 and Applicant’s arguments are not sufficient to overcome the rejection of record over Wardell.  Thus in the absence of secondary considerations such as unexpected results, the treatment of all claimed ovarian types of cancer is rendered obvious in view of the teachings of Wardell et al.

Applicant further argues that the data presented in the instant specification, demonstrates unexpected results since the data demonstrates that RAD1901 has a substantial effect on ovarian tumor growth inhibition compared to vehicle.  Applicant argues that the data was generated using ovarian epithelial type and demonstrates that RAD1901 has unexpectedly high activity in preventing tumor growth.
This argument is found not persuasive since Applicant’s data would not be considered surprising or unexpected in view of the prior art teachings which teach the use of RAD1901 for the treatment of ovarian cancer as detailed above and in the rejection of record.  Applicant’s data merely substantiate what the prior art of record already teaches.  It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been 
Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100°C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110°C and 130°C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60°C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100°C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  In the instant case, Applicant has only presented data with respect to the treatment of epithelial type ovarian cancer.  However, the claims are also drawn to the treatment of stromal type and sarcoma type ovarian cancer.  Applicant has not provided any evidence that the claimed compound also has improved activity against all types of ovarian cancer as claimed.  Thus Applicant’s data is also found not persuasive since the data is not commensurate in scope with the claimed invention.
Thus for these reason and for reasons of record, the previous rejections under 35 USC 103 are hereby maintained and detailed below.  This action is FINAL.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wardell et al. U.S. Publication No. 2015/0274640 A1 (Provided on IDS).
Claims 1, 2, 6-15 and 17 of the instant application claim a method of inhibiting tumor growth or producing tumor regression in a subject having ovarian cancer or tumor comprising administering a therapeutically effective amount of RAD1901 or a salt or solvate thereof.
Wardell et al. teaches a method of treating a cancer in a subject, wherein the cancer is resistant to an estrogen receptor modulator comprising administering a compound represented by the following formula I [0035].  
Wardell et al. teaches that the cancer may be de novo resistant to the estrogen receptor modulator, or the resistance to the estrogen receptor modulator may be acquired [0047]. Wardell et al. teaches that the estrogen receptor modulator may be a selective estrogen receptor modulator (SERM) such as tamoxifen, idoxifene, raloxifene or ICI 182,780 [0047].  Wardell et al. further teaches that the cancer may be breast,  or gamma agonist and a MAP kinase inhibitor [0047].
Wardell et al. teaches treating estrogen dependent cancer or estrogen receptor positive cancer which is cancer that have estrogen receptors and respond to the presence of estrogen with increased proliferation including breast cancer, ovarian cancer and endometrial cancer [0066].  Wardell et al. further teaches treating metastatic cancer [0071].  
Wardell et al. teaches treating a cancer that is resistant to an estrogen receptor modulator, wherein the resistance to the estrogen receptor modulator may be acquired and the estrogen receptor modulator may be a selective estrogen receptor modulator (SERM) selected from tamoxifen, idoxifene, raloxifene or ICI 182,780 and the cancer may be breast, endometrial or ovarian cancer [0134].
Wardell et al. teaches that the method further includes combination treatment with other conventional cancer therapies such as surgery, radiation therapy, and other chemotherapeutic agents such as taxanes ([0137]-[0141]).  

Wardell et al. does not specifically exemplify the treatment of ovarian cancer comprising the administration of RAD1901.  Wardell et al. does not teach treating ovarian cancer that is resistant to aromatase inhibitors such as Aromasin® (exemestane).
However, based on the teachings of Wardell et al., it would have been prima facie obvious to a person of ordinary skill in the art to administer RAD1901 for the treatment of ovarian cancer with a reasonable expectation of success since Wardell et al. teaches treating a cancer that is resistant to an estrogen receptor modulator such as ovarian cancer.  Thus an ordinary skilled artisan would have expected similar success in the treatment of ovarian cancer as the breast cancer specifically exemplified in Wardell et al.  Thus the treatment of ovarian cancer is rendered obvious in view of the cited prior art teachings.  Claims 1 and 6 of the instant application are also rendered obvious since Wardell et al. specifically teaches the treatment of ovarian cancer including metastatic cancer and thus all forms are contemplated.  Thus in the absence of secondary considerations such as unexpected results, the treatment of all types of ovarian cancer as claimed including metastatic ovarian cancer is rendered obvious in view of the teachings of Wardell et al.  Claim 2 is rendered obvious since Wardell et al.  and ER [0067].  Thus claim 2 of the instant application is rendered obvious in view of the teachings of Wardell et al.   
With respect to claims 7-10, it is prima facie obvious to vary and/or optimize the amount of a compound administered such that optimal results are achieved.  Thus an ordinary skilled artisan would necessarily arrive at the dosages as claimed since the prior art renders obvious treating ovarian cancer as claimed comprising the administration of the same compound as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claim 17 is rendered obvious since it is within the skill of an ordinary artisan to determine an appropriate treatment regimen such that optimal treatment is achieved.  Furthermore, Wardell et al. teaches that the method further comprises additional therapy including surgery.  Thus the removal of an ovarian tumor before treatment of RAD1901 is rendered obvious in view of the cited prior art teachings.
Although Wardell et al. does not teach that the ovarian cancer or tumor is resistant to the aromatase inhibitor Aromasin® (exemestane), Wardell et al. teaches treating a cancer that is resistant to an estrogen receptor modulator (abstract [0035].  
Therefore the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wardell et al. U.S. Publication No. 2015/0274640 A1 as applied to claims 1, 2, 6-15 and 17 above and further in view of Kutok et al. U.S. Publication No. 2015/0320754 A1.

Wardell et al. is as set forth above.
Wardell et al. does not teach a CDK4/6 inhibitor selected from ribociclib, abemaciclib and palbociclib.
However, Wardell et al. does teach that the method may further comprise administering an effective amount of at least one compound selected from the group consisting of a cyclin-dependent kinase 4 and 6 inhibitor (CDK4/6 inhibitor), an antiestrogen, a ligand of retinoic acid or retinoxic X receptor, an antiprogestin, an antiandrogen, vitamin D or metabolite thereof, a farnesyl transferase inhibitor, a PPAR or gamma agonist and a MAP kinase inhibitor [0047].
Kutok et al. teaches that exemplary CDK4/6 inhibitors include LEE011 (ribociclib), PD0332991 (palbociclib), and LY2835219 (abemaciclib) [0707]. 
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the RAD1901 with a CDK4/6 inhibitor known in the art based on the teachings of Wardell et al. with a reasonable expectation of providing an improved treatment of cancer.  Since Kutok et al. teaches that exemplary CDK4/6 inhibitors known in the art include palbociclib, abemaciclib and LEE011 (ribociclib), an ordinary skilled artisan would have been motivated to use one of said CDK4/6 inhibitors known in the art with a reasonable expectation of success.
Thus claim 16 of the instant application is rendered obvious in view of the cited prior art teachings. 

Claims 1, 2, 6-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaoka et al. U.S. Patent No. 7,612,114 B2.
Claims 1, 2, 6-10 and 17 of the instant application claim a method of inhibiting tumor growth or producing tumor regression in a subject having ovarian cancer or tumor comprising administering a therapeutically effective amount of RAD1901 or a salt or solvate thereof.
Hamaoka et al. teaches that the discovery that a number of agents work as estrogen agonists on some tissues (for instance, bone) and as antagonists on other tissues (for instance, mammary gland) has provided for effective treatments for symptoms provoked by a decrease in estrogen or estrogen-dependent diseases (column 3 lines 49-53). Hamaoka et al. further teaches, best known among these so-called selective estrogen receptor modulators (hereinafter referred to as "SERM"), is tamoxifen, which has been demonstrated to be therapeutically useful in the treatment and the prophylaxis of breast cancers, as well as in the decrease in LDL concentration (column 3 lines 53-59). However, as tamoxifen simultaneously has an estrogenic stimulatory action on the uterus, it turned out to increase the risk of endometrial cancer (column 3 lines 59-61).  Hamaoka et al. teaches that a better therapy to treat these estrogen-dependent cancers is an agent, which is an anti-estrogen compound whose estrogen agonist characteristics may be ignored against the proliferating tissue or is completely inexistent (column 2 lines 9-12).
Hamaoka et al. teaches compounds represented by formula (I) that have the activity of a selective estrogen receptor modulator with a higher safety (abstract and 
Hamaoka et al. further teaches the compound claimed in the instant application as a specific example of a compound of formula (I) (column 584 example 736).  Hamaoka et al. further specifically teaches estrogen receptor binding affinity for select compounds of formula (I) including example 736 which is the compound claimed in the instant application as compared to tamoxifen, a well-known selective estrogen receptor modulator (columns 669-670 Table 1).   Hamaoka et al. teaches that example 736 has an estrogen receptor binding affinity of 6.0 nm as compared to 140 nm for tamoxifen (Table 1 column 670).  Hamaoka et al. further determines the estrogen agonist and antagonist activity of the compounds therein, wherein the higher the agonist activity, the less it is desirable in the reproduction system, and the antagonist activity demonstrates that the compound is effective in the treatment of cancers whose growth is dependent on steroid hormones in particular breast cancers (column 670 lines 40-46).  Hamaoka et al. teaches that compound 736 has agonist activity of 73 as compared to tamoxifen which is 133 and has antagonist activity of 0.74 nm as compared to 86.1 nm for 
  Hamaoka et al. teaches that it was confirmed that the compounds according to the invention therein exhibit an affinity for the estrogen receptor, and do not have an undesirable effect in cells from the reproductive system and it was also confirmed that the compounds disclosed therein are effective in the treatment of hormone-dependent cancers (column 673 lines 25-30). Thus Hamaoka et al. provides novel compounds having a strongly selective estrogen receptor modulator activity and thus the compounds are very useful as a preventive and therapeutic agent for the diseases caused by estrogen (column 673 lines 30-35).  Hamaoka et al. specifically exemplifies the same compound (example 736) as claimed in the instant application and specifically demonstrates that said compound has superior SERM properties as compared to tamoxifen (see claim 9).
Hamaoka et al. does not specifically exemplify the treatment of ovarian cancer comprising the administration of RAD1901.
However, based on the teachings of Hamaoka et al., it would have been prima facie obvious to a person of ordinary skill in the art to administer RAD1901 for the treatment of ovarian cancer with a reasonable expectation of success since Hamaoka et al. teaches treating an estrogen dependent cancer such as ovarian cancer.  Thus an ordinary skilled artisan would have expected similar success in the treatment of ovarian cancer as the breast cancer specifically exemplified in Hamaoka et al.  Thus the treatment of ovarian cancer is rendered obvious in view of the cited prior art teachings.  Claims 1 and 6 of the instant application is also rendered obvious since Hamaoka et al. is rendered obvious.  Thus in the absence of secondary considerations such as unexpected results, claim 2 of the instant application is rendered obvious in view of the teachings of Hamaoka et al.   
With respect to claims 7-10, it is prima facie obvious to vary and/or optimize the amount of a compound administered such that optimal results are achieved.  Thus an ordinary skilled artisan would necessarily arrive at the dosages as claimed since the prior art renders obvious treating ovarian cancer as claimed comprising the administration of the same compound as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claim 17 is rendered obvious since it is within the skill of an ordinary artisan to determine an appropriate treatment regimen such that optimal treatment is achieved.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 2 and 6-17 are rejected.  Claims 3-5 are canceled.  Claims 18 and 19 are withdrawn.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM